Citation Nr: 1616331	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  11-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This case comes to the Board of Veterans' Appeals  (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). In April 2014, and in June 2015, the Board disposed of other issues on appeal and remanded the peripheral neuropathy claim to the agency of original jurisdiction (AOJ) for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue on appeal was previously remanded by the Board in April 2014 and June 2015 and, unfortunately, another remand is required.  When the Board remands an issue on appeal, it has the obligation to ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In the most recent remand of June 2015 the Board specifically directed the RO to obtain an addendum VA medical opinion that included whether it is at least as likely as not that the Veteran has peripheral neuropathy or had peripheral neuropathy at any time since the Veteran filed his claim (November 14, 2008) and if so, whether any diagnosed peripheral neuropathy is the result of or is aggravated by the Veteran's Type II diabetes or any disease, injury or event in service.  

In the September 2015 VA addendum opinion the examiner reviewed the evidence in the claims file and gave an opinion that the Veteran did have a diagnosed peripheral neuropathy diagnosed in relation to low back pain in 2009.  The examiner gave the following opinion "The veteran's peripheral neuropathy is less likely than not associated with diabetes or service related events."  However the examiner gave no opinion as to whether there was aggravation of this neuropathy by the service-connected diabetes as directed by the Remand.  Thus a corrective opinion is necessary to ascertain whether at any point during the pendency of this appeal that there is, or was, aggravation of this neuropathy by the diabetes.  None of the other examinations or addendum opinions obtained thus far have addressed the question of aggravation, as the prior opinions found no diagnosis of neuropathy to be present.  

The Board further notes that although diabetes was apparently not formally diagnosed until March 2010, there were findings of low back pain accompanied by leg pain as well as a diagnosis of glucose intolerance diagnosed in October 2008.  See 757 page document labeled "CAPRI" entered into VBMS on 5/19/15 pages 508 and 739.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who provided the September 2015 VA medical opinion for peripheral neuropathy (or, if unavailable, another qualified examiner) for preparation of another addendum opinion.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  

The examiner should clarify whether at any time prior to and since the filing of the November 2008 claim for service connection for  it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy, to include a diagnose in relation to his low back pain in 2009, is aggravated beyond natural progression by the Veteran's service-connected Type II diabetes.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  

If an examination is deemed necessary, provide one to the Veteran.  

2.  After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the Veteran's service-connected diabetes.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


